Case 17-50024-K.]C Doc 212-1 Filed 10/09/18 Page 1 of 5

EXHIBIT l

21606115v.l

Case 17-50024-K.]C Doc 212-1 Filed 10/09/18 Page 2 of 5

IN THE UNITED STATES BANKRUPTCY COURT
FOR THE DISTRICT OF DELAWARE

 

Chapter ll
ln re:

Case No. 15-11323 (KJC)
Citadel Watford City Disposal Partners, L.P., et :
a_l.,l : (Jointly Administered)

Debtors.

 

Gavin/Solmonese LLC, Liquidation Trustee for
the Citadel Creditors’ Grantor Trust, successor
to Citadel Watford City Disposal Partners, L.P.,

et a_l., Adv. Proc. No. l7-50024 (KJC)

Plaintiff,
v.
Citadel Energy Partners, LLC, e_t al_.,

Defendants.

 

SCHEDULING ORDER
The following schedule shall apply in the above-captioned adversary proceeding.
IT IS HEREBY ORDERED that:
l. Any extension of time to tile a responsive pleading shall be governed by
Del. Banl<r. L.R. 7012-2. No responsive pleading is presently due from the defendants

With motions to dismiss pending, and those defendants’ rights in connection With

 

1 The Debtors and the last four digits of their respective taxpayer identification numbers are as follows:
Citadel Energy Services, LLC (7762); Pembroke Fields, LLC (0341); Citadel Energy SWD Holdings, LLC
(5266) and Citadel Watford City Disposal Partners, LP (1520). The address for each Debtor is c/o
Gavin/Solmonese LLC, Liquidation Trustee, 919 N. Market St., Suite 600, Wilmington, DE 19801.

 

 

Case 17-50024-K.]C Doc 212-1 Filed 10/09/18 Page 3 of 5

responsive pleadings are preserved
madeapphea&eby¢…é¢sha%akepl%eaWMeHhM-MMHM
days-attesentz=y-etlthis~$ehedaling-Qrder-.

3. The_paHieS-shalkprevide~the~mkia-Pdiselesares+mdeF-FGFR?GWFPT

 

gFantet-:Lfer_good-eauseshewn¢

4. All fact discovery shall be served so as to be completed no later than

 

January 11, 2019. --
5. Any expert report required pursuant to Fed. R. Civ. P. 26(a)(2)(B) shall be
Served by the party which bears the burden of proof for that issue no later than January

.?»`1l 2019. -- - = - .Any Party’s

 

expert report intended to rebut any expert report served in accordance with the terms above
shall be provided no later than March 29, 2019~three-hundred-Wéentye{-320}daysaiter-the

eatFyLef_th+erehedulmg-Qrder All reports shall provide the information required by Fed.

R. Civ. P. 26(a)(2)(B). All expert discovery shall be completed, and discovery shall close,

 

no later than May 31l 2019. -- .
Qrder.

6. All dispositive motions shall be filed and served no later than M
MthiFty-(§Q)-days-a¥ter-theeleseef-aH-diseeve&e(the “Dispositive Motion Deadline”)
and shall be subject to Del. Bankr. L.R. 700?-1.

7. All parties’ rights to request a separate trial under Rule 42(b) are preserved

 

Case 17-50024-K.]C Doc 212-1 Filed 10/09/18 Page 4 of 5

8. The Parties shall file a Stipulation Regarding Appointment of` a Mediator or
a statement that the parties cannot agree on a mediator and a request that the Court select
and appoint a mediator to the Adversary Proceeding at any time prior to a Party filing a
Notice of Completion of Briefing regarding its dispositive motion. Unless the Parties seek
leave of this Court, the Parties shall conduct at least one mediation on a collective basis
With all non-settling Parties, Which mediation shall occur prior to any other mediations
required by this Scheduling Order.

9. Any mediator appointed in this Adversary Proceeding shall file a report as
to the result of the mediation (the “l\/lediation Report”) Within ten (lO) days of the
conclusion of the mediation

lO. Upon the later of the filing of the Mediation Report or the last-filed Notice
of Completion of Briefing regarding a dispositive motion, the Plaintiff shall obtain a
hearing date as soon as the Court’s calendar permits. The purpose of the post-mediation
hearing contemplated in this paragraph shall be for the purposes of establishing a trial date
for all remaining matters and to establish the deadline for submission of the Joint Pretrial
l\/lemorandum.

ll. The parties shall comply With the General Order Goveming Pretrial
Procedures in Adversary Proceedings Set for Trial Before Judge Kevin J. Carey.

12. The Plaintiff shall immediately notify Chambers upon the settlement,
dismissal or other resolution of any adversary proceeding subject to this Order and shall
file With the Court appropriate evidence of such resolution as soon thereafter as is feasible.
Plaintiff shall immediately advise Chambers, in Writing, of any occurrence or circumstance

Which Plaintiff believes may suggest or necessitate the adjournment or other modification

 

Case 17-50024-K.]C Doc 212-1 Filed 10/09/18 Page 5 of 5

of the trial setting

13. Deadlines contained in this Scheduling Order may be extended via mutual

 

stipulation by the Parties, subject to Court approval.

 

 

. Any party may Seek Court approval of

 

non-stipulated extensions upon written motion for good cause shown._"['his extension is not

palty’s___pigh§r_) extend deadlines_.

  

 

The Honorable Kevin J. Carey
United States Bankruptcy Judge

